9 F.3d 1535
NOTICE: First Circuit Local Rule 36.2(b)6 states unpublished opinions may be cited only in related cases.Christopher A. WOOD, Petitioner,v.IMMIGRATION AND NATURALIZATION SERVICE, Respondent.
No. 93-1480.
United States Court of Appeals,First Circuit.
November 16, 1993

On Petition for Review of an Order
Frank W. Hunger, Assistant Attorney General, Robert Kendall, Jr., Assistant Director, and Karen Fletcher Torstenson, Attorney, Office of Immigration Litigation, Civil Division, Department of Justice, on brief for appellee.
B.I.A.
AFFIRMED
Of the Board of Immigration Appeals Before Breyer, Chief Judge, Torruella and Selya, Circuit Judges.
Per Curiam.


1
We have reviewed the record and find no basis to disturb the Board's decision upholding the immigration judge's decision to deny discretionary relief from deportation.  Nor was there any unfairness in denying appellant an indefinite continuance and holding the deportation hearing at a correctional facility.   Singh v. McGrath, 104 F.2d 122 (9th Cir. 1939), cert. dismissed, 308 U.S. 629 (1940);   Wlodinger v. Reimer, 103 F.2d 435 (2d Cir. 1939).


2
Affirmed.